EXHIBIT 10.13
Form of Kip Wadsworth's Employment Letter Agreement

--------------------------------------------------------------------------------

Sterling Construction Company, Inc.
20810 Fernbush Lane
Houston, Texas 77073
 
December 28, 2012
 
Kip Wadsworth
2108 East Pioneer Road
Draper, Utah 84020
 
Dear Kip,
 
The purpose of this letter is to set forth the arrangement we have agreed to
concerning your continued employment by Ralph L. Wadsworth Construction Company,
LLC ("RLW") from and after December 31, 2012.
 
You agree to remain the Chief Executive Officer of RLW through December 31, 2013
and to diligently carry out the duties and responsibilities of that position to
the best of your abilities.  You shall report to the Chief Executive Officer of
Sterling Construction Company, Inc. ("SCC") and while you are an employee of the
Company, you shall have the right to control the hiring and retention of RLW
employees other than its executive management employees.
 
As compensation for doing so, RLW will compensate you as follows:
Annualized Salary
$385,000
Incentive Compensation Target
To be mutually agreed upon.
Basis of Payment of Incentive Compensation
To be mutually agreed upon.

In addition, the following provisions of your December 3, 2009 employment
agreement with RLW will remain in effect as if they were set forth in this
letter in full, but with the exceptions noted:
 

 
Section 5.
Benefits.

 

 
Section 6.
Business Expenses.

 

 
Section 7.
Confidential Information.

 
 
Section 8.
Termination of Employment, except that the reference to the "Effective Date"
shall mean December 31, 2012; the phrase "this Employment Agreement" shall mean
this letter; and Section 8.5(a) shall be revised to read as follows:

 
 
[8.5] "(a) The greater of your accrued but unpaid salary through the date of the
termination of your employment or any unpaid salary as if it had been earned
through 5:00 p.m. Mountain Time on the first anniversary of the Effective Date."

 
 
Section 9.
Non-Competition/Non-Solicitation except that —

 
A new Section 9.2(d) shall be deemed added to provide as follows:
 
 
[9.2] "(d)
After your employment has terminated for any reason, nothing in Section 9.1(b)
shall prohibit you from soliciting for employment any immediate family member of
yours who may be an employee of the Company."

 
and Section 9.3 shall be revised to read as follows:
 
 
"9.3 The non-competition obligations specified above (a) shall be applicable
while you are an employee of the Company or of any of its affiliates and for a
period of one year after all such

 
 

--------------------------------------------------------------------------------

 
 
employment terminates for any reason; and (b) shall apply in any state in which
the Business was carried on while you were an employee of the Company or of any
of its affiliates."

 

 
Section 10.
Indemnification.

 

 
Section 12.
Compliance with Section 409A of the Code.

 
 
If this letter accurately sets forth our agreement, please so signify by signing
in the space provided below and returning the signed copy to the undersigned at
SCC.  This letter bearing a facsimile signature shall be as valid and binding as
the letter bearing the original signature.
 
 
Ralph L. Wadsworth Construction Company, LLC
By Sterling Construction Company, Inc.
Its sole Manager
 
 

By:
/s/ Peter MacKenna
 
/s/ Kip Wadsworth
 
Peter E. MacKenna
Chief Executive Officer
 
Kip Wadsworth
       

 